Case 1:19-cv-12282-RMB Document 11 Filed 05/08/20 Page 1 of 11 PageID: 1338



                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE


 ROBERT MILLER,

                  Plaintiff,
                                           Civil No. 19-12282 (RMB)
      v.

 COMMISSIONER OF SOCIAL                    MEMORANDUM OPINION & ORDER
 SECURITY,

                  Defendant.


APPEARANCES:

RICHARD LOWELL FRANKEL
BROSS & FRANKEL, PA
725 KENILWORTH AVENUE
CHERRY HILL, NEW JERSEY 08002
          For Plaintiff

JOANNE KELLEY KERNICKY
NAOMI B. MENDELSOHN
SOCIAL SECURITY ADMINISTRATION
OFFICE OF GENERAL COUNSEL
300 SPRING GARDEN STREET, 6TH FLOOR
PHILADELPHIA, PENNSYLVANIA 19123
          For Defendant

RENÉE MARIE BUMB, United States District Judge

     This matter comes before the Court on Plaintiff Robert

Miller’s appeal from a denial of social security benefits. For

the reasons set forth below, the Court will vacate the decision

of the Administrative Law Judge (“ALJ”) and remand for

proceedings consistence with this Opinion’s reasoning.
Case 1:19-cv-12282-RMB Document 11 Filed 05/08/20 Page 2 of 11 PageID: 1339



I.   STANDARD OF REVIEW

     When reviewing a final decision of an ALJ with regard to

disability benefits, a court must uphold the ALJ’s factual

decisions if they are supported by “substantial evidence.” Knepp

v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000); 42 U.S.C. §§ 405(g),

1383(c)(3). “Substantial evidence” means “more than a mere

scintilla. It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v.

NLRB, 305 U.S. 197 (1938)); Plummer v. Apfel, 186 F.3d 422, 427

(3d Cir. 1999).

     In addition to the “substantial evidence” inquiry, the

court must also determine whether the ALJ applied the correct

legal standards. See Friedberg v. Schweiker, 721 F.2d 445, 447

(3d Cir. 1983); Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir.

2000). The Court’s review of legal issues is plenary. Sykes, 228

F.3d at 262 (citing Schaudeck v. Comm’r of SSA, 181 F.3d 429,

431 (3d Cir. 1999)).

     The Social Security Act defines “disability” as the

inability “to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not



                                    2
Case 1:19-cv-12282-RMB Document 11 Filed 05/08/20 Page 3 of 11 PageID: 1340



less than twelve months.” 42 U.S.C. § 1382c(a)(3)(A). The Act

further states that

     an individual shall be determined to be under a
     disability only if his physical or mental impairment
     or impairments are of such severity that he is not
     only unable to do his previous work but cannot,
     considering his age, education, and work experience,
     engage in any other kind of substantial gainful work
     which exists in the national economy, regardless of
     whether such work exists in the immediate area in
     which he lives, or whether a specific job vacancy
     exists for him, or whether he would be hired if he
     applied for work.

Id. § 1382(a)(3)(B).

     The Commissioner has promulgated a five-step, sequential

analysis for evaluating a claimant’s disability, as outlined in

20 C.F.R. § 404.1520(a)(4)(i-v). The analysis proceeds as

follows:

          At step one, the ALJ determines whether the
     claimant is performing “substantial gainful
     activity[.]” 20 C.F.R. §§ 404.1520(a)(4)(i),
     416.920(a)(4)(i). If he is, he is not disabled. Id.
     Otherwise, the ALJ moves on to step two.
          At step two, the ALJ considers whether the
     claimant has any “severe medically determinable
     physical or mental impairment” that meets certain
     regulatory requirements. Id. §§ 404.1520(a)(4)(ii),
     416.920(a)(4)(ii). A “severe impairment” is one that
     “significantly limits [the claimant’s] physical or
     mental ability to do basic work activities[.]” Id. §§
     404.1520(c), 416.920(c). If the claimant lacks such an
     impairment, he is not disabled. Id. §§
     404.1520(a)(4)(ii), 416.920(a)(4)(ii). If he has such
     an impairment, the ALJ moves on to step three.
          At step three, the ALJ decides “whether the
     claimant’s impairments meet or equal the requirements
     of an impairment listed in the regulations[.]” [Smith
     v. Comm’r of Soc. Sec., 631 F.3d 632, 634 (3d Cir.
     2010).] If the claimant’s impairments do, he is

                                    3
Case 1:19-cv-12282-RMB Document 11 Filed 05/08/20 Page 4 of 11 PageID: 1341



      disabled. 20 C.F.R. §§ 404.1520(a)(4)(iii),
      416.920(a)(4)(iii). If they do not, the ALJ moves on
      to step four.
           At step four, the ALJ assesses the claimant’s
      “residual functional capacity” (“RFC”) and whether he
      can perform his “past relevant work.” Id. §§
      404.1520(a)(4)(iv), 416.920(a)(4)(iv). A claimant’s
      “[RFC] is the most [he] can still do despite [his]
      limitations.” Id. §§ 404.1545(a)(1), 416.945(a)(1). If
      the claimant can perform his past relevant work
      despite his limitations, he is not disabled. Id. §§
      404.1520(a)(4)(iv), 416.920(a)(4)(iv). If he cannot,
      the ALJ moves on to step five.
           At step five, the ALJ examines whether the
      claimant “can make an adjustment to other work[,]”
      considering his “[RFC,] . . . age, education, and work
      experience[.]” Id. §§ 404.1520(a)(4)(v),
      416.920(a)(4)(v). That examination typically involves
      “one or more hypothetical questions posed by the ALJ
      to [a] vocational expert.” Podedworny v. Harris, 745
      F.2d 210, 218 (3d Cir. 1984). If the claimant can make
      an adjustment to other work, he is not disabled. 20
      C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If he
      cannot, he is disabled.

Hess v. Comm’r Soc. Sec., 931 F.3d 198, 201-02 (3d Cir. 2019).

II.   FACTS

      The Court recites only the facts that are necessary to its

determination on appeal, which is narrow.

      On July 11, 2014, Plaintiff was in a motor vehicle

accident, which allegedly resulted in various physical and

mental injuries. [A.R. 668.] In May 2017, Edmond Provder, a

Certified Rehabilitation Counselor, conducted an employability

and earnings capacity evaluation of Plaintiff. [A.R. 298-336.]

Provder evaluated Plaintiff’s medical records and diagnostic

tests, and characterized his past work and vocational history.


                                    4
Case 1:19-cv-12282-RMB Document 11 Filed 05/08/20 Page 5 of 11 PageID: 1342



[A.R. 307-09, 315-20.] Based on his evaluation, Provder

concluded that Plaintiff was “unemployable for any job existing

in the competitive labor market.” [A.R. 344.]

     The ALJ also considered a July 2017 opinion from Dr.

Jeffrey Polcer, a D.O. who treated Plaintiff for complaints of

neck pain and who concluded that Plaintiff “could do light duty

with no lifting, pushing/pulling greater than twenty pounds with

no commercial driving.” [A.R. 28.] Dr. Polcer also noted on

January 3, 2018, that Plaintiff “could return to work full duty

without restrictions.” [Id.] The ALJ found that these opinions

were “generally consistent with the nature of the impairments

and relief reported from the treatment” and accorded “some

weight” to them. [Id.]

III. ALJ’S DETERMINATION

     The ALJ found Plaintiff not disabled. At Step One, the ALJ

determined that Plaintiff had not engaged in substantial gainful

employment since the alleged onset date of March 20, 2015. [A.R.

22.] At Step Two, the ALJ found the following severe

impairments: spine disorders, vertigo, fibromyalgia, learning

disorder, and affective/anxiety disorders. [Id.] The ALJ also

addressed whether Plaintiff’s alleged carpal tunnel syndrome

constituted a disability, concluding “that any carpal tunnel

syndrome causes no more than mild limitations, if any, in the



                                    5
Case 1:19-cv-12282-RMB Document 11 Filed 05/08/20 Page 6 of 11 PageID: 1343



claimant’s ability to perform basic work activities and is

nonsevere.” [Id.]

     At Step Three the ALJ determined that Plaintiff did not

have an impairment that meets or was medically equivalent to the

severity of one of the listed impairments in 20 C.F.R. Part 404

P, Appendix 1. [Id.] In reaching this conclusion, the ALJ

considered listings 1.04 (disorder of the spine), 1.02 (major

dysfunction of a joint), 12.04-06 (mental disorders), and 14.06

(undifferentiated and mixed connective tissue disease).

     At Step Four, the ALJ determined Plaintiff’s RFC as

follows:

     [T]he claimant has the residual functional capacity to
     perform sedentary work as defined in 20 CFR
     404.1567(a) and 416.967(a) except that includes the
     ability to lift/carry up to ten pounds occasionally
     and less than ten pounds frequently, stand/walk two
     hours and sit six hours in an eight-hour workday. The
     claimant can occasionally climb ramps and stairs,
     balance on wet moving or uneven surfaces and stoop;
     kneel, crouch; cannot crawl, climb ladders, ropes or
     scaffolds or work around hazards, including moving
     mechanical parts or at unprotected heights. The
     claimant must avoid concentrated exposure to
     temperature extremes of heat and cold, wetness, and
     humidity. The claimant can perform simple and routine
     tasks and will be off task 10% of the workday due to
     the impairments including having the opportunity to
     change position.

[A.R. 24.] In making that determination, the ALJ “considered all

symptoms and the extent to which these symptoms can reasonably

be accepted as consistent with the objective medical evidence



                                    6
Case 1:19-cv-12282-RMB Document 11 Filed 05/08/20 Page 7 of 11 PageID: 1344



and other evidence.” [Id.] The ALJ also determined Plaintiff to

be “unable to perform any past relevant work.” [A.R. 29.]

      At Step Five, the ALJ determined that, “[c]onsidering

[Plaintiff’s] age, education, work experience, and residual

functional capacity, there are jobs that exist in significant

numbers in the national economy that the claimant can perform.”

[A.R. 30.] In making this decision, “the [ALJ] asked the

vocational expert whether jobs exist in the national economy for

an individual with the claimant’s age, education, work

experience, and residual functional capacity.” [Id.] However,

the ALJ accorded “little weight” to the opinion provided by

Plaintiff’s vocational expert. [A.R. 28.] The ALJ noted only

that the opinion was “not given by an approved medical source or

a recognized Social Security Administration vocational expert.”

[Id. (emphasis in original).]

IV.   ANALYSIS

      Plaintiff puts forth four arguments in support of his

request for remand. The Commissioner opposes all four arguments.

The Court finds that only one of Plaintiff’s arguments,

discussed below, warrants a remand. Before discussing that

ground, the Court will address Plaintiff’s remaining arguments,

each of which Plaintiff seemingly abandoned in his reply brief.

      First, Plaintiff asserts that the ALJ “failed to consider

the neuropsychological evaluation of Dr. Edward Tobe.” [Docket

                                    7
Case 1:19-cv-12282-RMB Document 11 Filed 05/08/20 Page 8 of 11 PageID: 1345



No. 8, at 16-18.] But this assertion is not borne out by the

ALJ’s opinion. The ALJ discussed the evaluation of Dr. Tobe in

conjunction with other evaluations, each of which were

undertaken for the purpose of supporting Plaintiff’s worker’s

compensation claim. [A.R. 29.] Because Social Security and

worker’s compensation “have different criteria for evaluation

and policy goals,” the ALJ found that Dr. Tobe’s worker’s

compensation evaluation warranted only “little to partial

weight.” [Id.] The Court thus finds that the ALJ’s determination

with respect to Dr. Tobe’s evaluation was appropriate and does

not warrant remand.

     Second, Plaintiff asserts that the ALJ’s evaluation of the

opinion of treating psychiatrist James Hewitt was erroneous and

warrants remand. [Docket No. 8, at 18-21.] But again the ALJ

specifically addressed Dr. Hewitt’s opinions and found that they

“include overly broad and restrictive limitations” and

“insufficient function-by-function assessments.” [A.R. 27-28.]

The ALJ also found that Dr. Hewitt’s opinions “are not supported

or consistent with other treatment records.” [A.R. 28.] Still,

the ALJ accorded the opinions “partial or some weight.” [Id.] As

above, the Court finds that the ALJ’s engagement with the

substance of Dr. Hewitt’s opinions was sufficient to reach its

conclusion. Therefore, Plaintiff’s second argument for remand

fails.

                                    8
Case 1:19-cv-12282-RMB Document 11 Filed 05/08/20 Page 9 of 11 PageID: 1346



     Third, Plaintiff argues that the “ALJ erred in failing to

credit the Plaintiff’s hand limitation.” [Docket No. 8, at 21-

24.] But the ALJ expressly considered and discounted the

evidence pertaining to Plaintiff’s alleged hand limitations.

[A.R. 22.] That analysis is sufficient to support the ALJ’s

conclusion, as well, and therefore Plaintiff’s third argument

for remand fails, too.

     In sum, each of Plaintiff’s first three arguments for

remand, which he glaringly avoided in his reply brief, fail.

However, Plaintiff also asserts a fourth ground: that the ALJ

erred in her evaluation of Plaintiff’s vocational expert,

Provder. In short, Plaintiff argues that the ALJ’s only stated

reason for according Provder’s opinion “little weight” was

because he was not “an approved medical source or a recognized

Social Security Administration vocational expert.” [Docket No.

8, at 24-25.] Plaintiff points out that “there is no requirement

anywhere in the Social Security’s regulations that . . .

prohibit the submission of independent vocational evidence, or

that require that such evidence be derived only from ‘a

recognized Social Security vocational expert.’” [Id. at 24.]

Plaintiff argues that “the ALJ provided no evaluation of

[Provder’s opinion] on its merits.” [Id. at 25.]

     The Commissioner counters that Provder cannot give a

medical opinion pursuant to 20 C.F.R. §§ 404.1502(a)(7),

                                    9
Case 1:19-cv-12282-RMB Document 11 Filed 05/08/20 Page 10 of 11 PageID: 1347



416.1513. However, the Commissioner also asserts that Provder’s

opinion “is not a medical opinion at all,” which would appear to

render its first argument moot. [Docket No. 9, at 15.]

     Next, the Commissioner argues that the ALJ adequately

considered Provder’s opinion. The Commissioner supports this

argument by noting that Provder’s opinion “is a case dispositive

administrative finding expressly reserved to the Commissioner,”

and thus “was not entitled to ‘any special significance.’” [Id.

(quoting Dixon v. Comm’r of Soc. Sec., 183 F. App’x 248, 251 (3d

Cir. 2006) (“[O]pinions on disability are not medical opinions

and are not given any special significance.”).] Furthermore, the

Commissioner argues that the ALJ appropriately considered Dr.

Polcer’s opinions instead of Provder’s. For those reasons, the

Commissioner opines that the ALJ appropriately considered

Provder’s opinion.

     “An ALJ cannot reject evidence for an incorrect or

unsupported reason.” Zirnsak v. Colvin, 777 F.3d 607, 612-13 (3d

Cir. 2014). Therefore, “an explanation from the ALJ of the

reason why probative evidence has been rejected is required so

that a reviewing court can determine whether the reasons for

rejection were improper.” Cotter v. Harris, 642 F.2d 700, 706-07

(3d Cir. 1981).

     It may be the case that the ALJ considered Provder’s

opinion in the way that the Commissioner suggests. However, the

                                    10
Case 1:19-cv-12282-RMB Document 11 Filed 05/08/20 Page 11 of 11 PageID: 1348



ALJ’s written decision does not engage with the merits of the

evidence in question, but rather judges it solely on the fact

that Provder was not an approved medical source or a recognized

Social Security Administration vocational expert. The Court

agrees with Plaintiff that this is an improper reason for

discounting Provder’s opinion. This is not merely harmless

error; if the ALJ did not consider the contents of Provder’s

opinion solely for improper reasons, then its decision may

change upon properly considering the evidence.

     Conversely, the ALJ could very well come to the same

decision on remand. However, if that is the case, the ALJ must

provide additional explanation for such a decision. As such, the

Court vacates the decision of the ALJ and remands for

proceedings consistent with the above analysis.

     ACCORDINGLY, it is on this       8th   day of   MAY   2020,

     ORDERED that the decision of the Administrative Law Judge

is VACATED and the case is REMANDED for further proceedings

consistent with this Memorandum Opinion; and it is further

     ORDERED that the Clerk of Court shall CLOSE the above-

captioned case.

                                   s/Renée Marie Bumb
                                   RENÉE MARIE BUMB
                                   United States District Judge




                                    11
